Citation Nr: 1214580	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  06-36 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diverticulosis of the colon.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for residuals of head trauma.

4.  Entitlement to service connection for periodontal disease.

5.  Entitlement to service connection for residuals of trauma to the ribs.

6.  Entitlement to service connection for otitis media.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the prescription medications required to treat the Veteran's service connected disabilities, and/or secondary to the Veteran's service-connected pilonidal cyst.

8.  Entitlement to service connection for fibromyalgia, to include as secondary to the medication and treatment required for the Veteran's service-connected disabilities.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for chronic constipation, to include as secondary to the prescription medications required to treat the Veteran's service connected disabilities, and/or secondary to the Veteran's service-connected pilonidal cyst or nonservice connected hemorrhoids.

11.  Entitlement to service connection for a disability of the right upper extremity.

12.  Whether new and material evidence to reopen a claim for service connection for pinched nerve and bulging disc in the neck has been received.

13.  Whether new and material evidence to reopen a claim for service connection for cluster headaches has been received.

14.  Entitlement to initial ratings in excess of 10 percent for lumbar radiculopathy of the right and left legs, prior to May 29, 2007.

15.  Entitlement to ratings in excess of 20 percent for lumbar radiculopathy of the right and left legs, from May 29, 2007.

16.  Entitlement to an initial rating in excess of 40 percent for lumbar degenerative joint and disc disease.

17.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.

18.  Entitlement to initial ratings in excess of 10 percent for degenerative arthritis of the right and left knees.

19.  Entitlement to a rating in excess of 10 percent for residuals of post-operative pilonidal cyst.

20.  Entitlement to initial ratings in excess of 10 percent for degenerative arthritis of the right and left hips.

21.  Entitlement to ratings in excess of 10 percent for post-operative hallux valgus of the right and left feet. 

22.  Entitlement to ratings in excess of 10 percent for scars of the right and left feet.

23.  Entitlement to an effective date earlier than June 26, 2006, for the award of service connection for major depressive disorder, to include on the basis of clear and unmistakable error (CUE).

24.  Entitlement to an effective date earlier than June 26, 2006, for the award of service connection for lumbar radiculopathy of the right and left legs, to include on the basis of CUE.

25.  Entitlement to an effective date earlier than June 26, 2006, for the award of service connection and for the award of a 40 percent rating for lumbar degenerative joint and disc disease.

26.  Entitlement to an effective date earlier than June 26, 2006, for the award of service connection for tinnitus.

27.  Entitlement to an effective date earlier than June 26, 2006, for the award of service connection for degenerative arthritis of the right and left hips.

28.  Entitlement to an effective date earlier than June 26, 2006, for the award of service connection for degenerative arthritis of the right and left knees.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W.A.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to February 1971.

Claims for service connection for pinched nerve in the neck and headaches were previously denied by the RO in a February 1996 rating decision.  Although notified of the denials, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from five rating decisions.

In a November 2005 rating decision, the Veteran's claims for ratings in excess of 10 percent for his post-operative hallux valgus of the right and left feet and scars of the right and left feet were denied.  In June 2006, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in November 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2006.

In a February 2007 rating decision, the RO, inter alia, granted service connection for degenerative arthritis of the right and left knees, tinnitus, and degenerative arthritis of the right and left hips, and assigned initial ratings of 10 percent for each disability, each effective June 26, 2006.  The RO also granted the Veteran's claim for an increased rating for post-operative pilonidal cyst, and assigned a rating of 10 percent, effective June 26, 2006.  The RO also denied service connection for a disability of the right upper extremity, residuals of head trauma, periodontal disease, residuals of trauma to the ribs, otitis media, and denied the petition to reopen claims for service connection for pinched nerve and bulging disc in the neck and cluster headaches.  In March 2007, the Veteran filed a NOD with the assigned disability ratings for each claim granted, as well as the effective dates for tinnitus and bilateral hips, and for the denials of service connection.  An SOC was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.

In an April 2007 rating decision, the RO granted service connection for lumbar degenerative joint and disc disease, major depressive disorder, and lumbar radiculopathy of the right and left legs (then-characterized as right and left tarsal tunnel syndrome under the same diagnostic code presently assigned), and assigned initial ratings of 40 percent, 30 percent, and 10 percent, respectively, each effective June 26, 2006.  The RO also denied service connection for GERD, fibromyalgia, bilateral hearing loss, and chronic constipation.  In May 2007, the Veteran filed a NOD with the assigned disability ratings and effective dates for each claim granted, and for the denials of service connection.  A SOC as to the denials of service connection was issued in June 2007, and the Veteran filed a substantive appeal for these claims (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.  A SOC as to the increased rating and earlier effective date claims was issued in October 2009, and the Veteran filed a substantive appeal for these claims (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

In an April 2008 rating decision, the RO , inter alia, denied service connection for diverticulosis of the colon and hemorrhoids.  The RO also denied entitlement to effective dates earlier than June 26, 2006, for the award of service connection for lumbar degenerative joint and disc disease, major depressive disorder, and lumbar radiculopathy of the right and left legs.  In May 2008, the Veteran filed a NOD.  A SOC was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

In an April 2009 rating decision, the RO determined that there was no CUE in the assignment of effective dates for the awards of service connection for lumbar radiculopathy of the right and left legs, and for major depressive disorder.  In May 2009 the Veteran filed a NOD.  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

In February 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.   During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  To date, no additional evidence has been received.  

In the interest of clarity, given the unusually large number of claims on appeal, the Board notes that the issues enumerated above differ somewhat from those identified most recently at the February 2011 hearing, and that an explanation for the differences would be helpful.  At the time of the February 2011 hearing, the Veteran testified that there were 10 service connection claims on appeal, 7 increased rating claims on appeal, 4 earlier effective date claims on appeal, and 3 requests to reopen on appeal, for a total of 24 claims.  

Presently, the appeal includes 11 service connection claims, 9 higher rating claims, 6 earlier effective date claims, and 2 requests to reopen previously denied claims for service connection, for a total of 28 claims.  The number of service connection claims has increased to 11 because at the time of the hearing, the Veteran's representative mistakenly characterized the claim involving a disability of the right upper extremity as a request to reopen, rather than an original claim for service connection.   In turn, the number of requests to reopen was reduced by one.  Also, the number of higher rating claims initially decreased by one claim because, during the hearing, the Veteran withdrew from appeal his claim for a higher initial  rating for tinnitus.  The number of higher rating claims was then increased by three because, as discussed in the Remand, below, the claims for higher ratings for the Veteran's post-operative hallux valgus of the right and left feet, and for scars of the right and left feet, were not addressed during the hearing. Also, as service-connected radiculopathy involves a staged rating, the appeal as to this disability is expressed as two claims (as reflected on the title page, and, as discussed below), this claim as been separated into two issues, as described further below, adding another higher rating claim to those enumerated above.  The amount of earlier effective date claims increased by two, as a review of the record reveals that the Veteran has completed the first of two actions required to place these claims in appellate status.

Additional recharacterizations from the RO's enumeration of the issues have occurred.  The Veteran's claims involving his knees, hips, and radiculopathy have been recharacterized to combine his right and left extremities together, rather than listing the extremities separately.  Also, the Veteran's allegation of CUE as regards the effective dates assigned for major depressive disorder and lumbar radiculopathy of the right and left legs has been encapsulated within the earlier effective date claims.  

With specific regard to the Veteran's claim for an earlier effective date for the award of service connection for degenerative disc and joint disease, the Board notes that during the course of the Veteran's appeal, an earlier effective was assigned.  In a rating decision of August 2008, the RO determined that a CUE had been made, and assigned a 10 percent rating effective May 3, 1994.  The Veteran's 40 percent rating was continued from June 26, 2006.  At the February 2011 hearing before the undersigned, the Veteran testified that he seeks an earlier effective date both for the award of service connection, and for the 40 percent rating presently assigned.  See Hearing Transcript, p. 27.  The issue has been recharacterized accordingly.

As regards to the higher rating claims for lumbar radiculopathy of the right and left legs, lumbar degenerative joint and disc disease, major depressive disorder, degenerative arthritis of the right and left knees, and degenerative arthritis of the right and left hips, because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for these disabilities, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, as regards the claim for lumbar radiculopathy of the right and left legs, although the RO has granted a higher rating during the pendency of the appeal, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the two matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

As regards the requests to reopen previously denied claims for service connection on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received, the Board has characterized that portion of the appeal involving the Veteran's neck and headaches as encompassing the matters set forth on the title page.  

In so doing, the Board has considered the recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for pinched nerve in the neck and headaches on the bases that there was no evidence of the conditions in the Veteran's service treatment records or within one year of discharge, and no medical evidence linking his current disabilities to disease or injury incurred or aggravated in service.  As there was a diagnosis of pinched nerve in the neck and headaches at the time of the previous final decision, the diagnoses of pinched nerve in the neck and headaches since that denial cannot constitute a different diagnosed disease or injury.
 
The Board's decision addressing the claims for service connection for diverticulosis of the colon, hemorrhoids, periodontal disease, residuals of trauma to the ribs, otitis media, and right upper extremity, the requests to reopen the claims for service connection for the Veteran's neck and headaches, and the earlier effective date claims involving major depressive disorder, radiculopathy of the right and left legs, and tinnitus is set forth below.  

The claims for service connection for residuals of head trauma, GERD, fibromyalgia, bilateral haring loss, and constipation, all of the increased rating claims, and the earlier effective date claims involving lumbar degenerative joint and disc disease, degenerative arthritis of the right and left knees, and degenerative arthritis of the right and left hips are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that the Veteran raised the issues of entitlement to service connection for onchomycosis of the toenails, tinea pedis, a disability of the bilateral ankles, and kidney stones.  It does not appear that these claims have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Diverticulosis of the colon was not shown in service, or for many years thereafter, and there is no competent evidence or opinion that there exists a medical relationship between diverticulosis of the colon and the Veteran's military service.

3.  Hemorrhoids were not shown in service, or for many years thereafter, and there is no competent evidence or opinion that there exists a medical relationship between hemorrhoids and the Veteran's military service.

4.  Service connection, for outpatient dental treatment purposes, has already been awarded; however, the Veteran does not have a dental disability-in particular, periodontal disease-as a residual of combat wounds or other in-service trauma.

5. There is no competent and persuasive evidence that the Veteran has, or has had at any time pertinent to this appeal, a current disability of the ribs.

6.  There is no competent and persuasive evidence that the Veteran has, or has had at any time pertinent to this appeal, current otitis media.

7.  Although the Veteran injured his right arm during service, there was no evidence of a right arm disability for many years after service and the only medical opinion on the question of whether there exists a medical relationship between current right arm disability and the Veteran's military service weighs against the claim. 

8.  In an February 1996 rating decision, the RO declined to reopen the claim for service connection for pinched nerve of the neck; although notified of the denial in a February 1996 letter, the Veteran did not initiate an appeal.

9.  No new evidence associated with the claims file since the February 1996 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for pinched nerve and bulging disc in the neck, or raises a reasonable possibility of substantiating that claim.

10.  In an February 1996 rating decision, the RO declined to reopen the claim for service connection for headaches; although notified of the denial in a February 1996 letter, the Veteran did not initiate an appeal.
11.  No new evidence associated with the claims file since the February 1996 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for headaches, or raises a reasonable possibility of substantiating that claim.

12.  On June 26, 2006, the RO received the Veteran's claim for service connection for major depressive disorder.

13. The claims file includes no statement or communication from the Veteran, or other document, prior to June 26, 2006, that constitutes a pending claim for service connection for major depressive disorder.

14.  Although the Veteran alleges a CUE in the effective date assigned for his major depressive disorder, there is no prior, final rating decision in which a CUE may be found.

15.  On June 26, 2006, the RO received the Veteran's claim for service connection for lumbar radiculopathy of the right and left legs.

16. The claims file includes no statement or communication from the Veteran, or other document, prior to June 26, 2006, that constitutes a pending claim for service connection for lumbar radiculopathy of the right and left legs.

17.  Although the Veteran alleges a CUE in the effective date assigned for his lumbar radiculopathy of the right and left legs, there is no prior, final rating decision in which a CUE may be found.

18.  In an October 1994 rating decision, the RO denied the Veteran's claim for service connection for tinnitus; he was notified of the denial in October 1994, but did not initiate an appeal.

19.  In June 2006, the Veteran filed a request to reopen the claim for service connection for tinnitus; pursuant to this claim, the Veteran was ultimately awarded service connection, for which the RO assigned an effective date of June 26, 2006.

20.  There was no pending claim, earlier than June 26, 2006, pursuant to which the benefits ultimately awarded for tinnitus could have been granted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diverticulosis of the colon are not met. 
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for hemorrhoids are not met. 
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The claim for service connection for periodontal disease, for compensation purposes, is without legal merit. 38 U.S.C.A. §§ 1110, 1712 (West 2002& Supp. 2011); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2011).

4.  The criteria for service connection for residuals of trauma to the ribs are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  The criteria for service connection for residuals of otitis media are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

6.  The criteria for service connection for a disability of the right upper extremity are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2011).

7.  The February 1996 rating decision in which the RO declined to reopen the claim for service connection for pinched nerve in the neck is final. 38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

8.  As evidence received since the RO's February 1996 denial is not new and material, the criteria for reopening the claim for service connection for pinched nerve and bulging disc in the neck are not met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

9.  The February 1996 rating decision in which the RO declined to reopen the claim for service connection for headaches is final. 38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

10.  As evidence received since the RO's February 1996 denial is not new and material, the criteria for reopening the claim for service connection for headaches are not met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

11.  The claim for an effective date earlier than June 26, 2006, for the award of service connection for major depressive disorder, to include on the basis of CUE, is without legal merit.  38 U.S.C.A. §§ 5103, 5103A, 5110, 7105(c)  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.105, 3.151(a), 3.155, 3.156, 3.400, 20.302(a), 20.1103 (2011).

12.  The claim for an effective date earlier than June 26, 2006, for the award of service connection for lumbar radiculopathy of the right and left legs, to include on the basis of CUE, is without legal merit.  38 U.S.C.A. §§ 5103, 5103A, 5110, 7105(c)  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.105, 3.151(a), 3.155, 3.156, 3.400, 20.302(a), 20.1103 (2011).

13.  The claim for an effective date earlier than June 26, 2006, for the award of service connection for tinnitus is without legal merit. 38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151(a), 3.155, 3.156, 3.400 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As regards the earlier effective date claims herein decided, in the present appeal, the June 2007 and October 2009 SOCs included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of service connection.  The SOCs explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claims herein decided, to include during the February 2011 hearing.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Furthermore, as regards the claims for earlier effective dates for major depressive disorder and lumbar radiculopathy of the right and left legs, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed, in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001), or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  

As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for periodontal disease, residuals of trauma to the ribs, otitis media, and a disability of the right upper extremity, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the August 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

Additionally, in an October 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for diverticulosis of the colon and hemorrhoids, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

In a March 2010 post-rating letter, the RO provided notice to the Veteran explaining 
that his claims for pinched nerve of the neck and headaches had previously been denied because the disabilities were not documented in service or within one year of service, and that the RO needed new and material evidence to reopen the claims. The letter specifically advised the Veteran that, in order to be considered material, the evidence must pertain to the reasons his claims were previously denied.  It also informed the Veteran that, in order to be considered new and material, the evidence would have to raise a reasonable possibility of substantiating the claims, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denial.  The letter additionally provided notice to the appellant regarding what information and evidence was needed to satisfy the elements of the underlying claims for service connection, as well as what information and evidence must be submitted by the appellant, what information and evidence would be obtained by VA, and afforded him with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection is granted-as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  This letter thus meets the Dingess/Hartman and Kent content of notice requirements.

After issuance of the March 2010 letter, and opportunity for the Veteran to respond, the July 2010 supplemental SOC (SSOC) reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, and the reports VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's February 2011Board hearing, along with various written statements provided by the Veteran, and by his representative on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claims herein decided, prior to appellate consideration, is required.

The Board notes the despite the VA examination reports of record, a medical opinion has not been obtained as regards the Veteran's claims for entitlement to service connection for diverticulosis of the colon and hemorrhoids.  The Board emphasizes, however, that the claims are ones for service connection.  In this case, there is no medical evidence whatsoever to support the claims, particularly on the matter of whether the Veteran's current disabilities had their onset in service, as alleged.  As the current record does not reflect even a prima facie case for service connection for the claimed disabilities, VA has no obligation to obtain any medical opinion commenting upon the etiology of the claimed disabilities.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

A.  Diverticulosis of the Colon and Hemorrhoids

The Veteran seeks service connection for diverticulosis of the colon and hemorrhoids.  He contends his diverticulosis of the colon arose from a 1970 incident aboard the U.S.S. Saratoga during which he fell down the gangway in rough seas.  He contends his hemorrhoids arose from an in-service treatment for a pilonidal cyst.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection for diverticulosis of the colon and hemorrhoids must be denied.

First addressing the matter of current disability, a diagnosis of diverticulosis of the colon is documented, for example, in a VA treatment record of October 2005.  A diagnosis of hemorrhoids is documented, for example, in a VA treatment record of June 1996.

As such, the first element of a direct service-connection claim has been satisfied.  However, the record simply fails to establish that the Veteran's diverticulosis of the colon or hemorrhoids are medically related to any incident of service.
The Veteran's service treatment records are silent for documentation of any injury, complaints, treatment, or diagnosis pertaining to diverticulosis of the colon or hemorrhoids.  The records are devoid of documentation of either the gangway injury or the pilonidal cyst treatment, as contended.  There is otherwise no documentation of any kind pertaining to these disabilities.  

Post-service, VA outpatient treatment records reflect that the Veteran sought intermittent treatment related to his diverticulosis of the colon and hemorrhoids over the years, but no provider attributed these conditions to any incident or injury from service.  Furthermore, throughout the course of this appeal the Veteran has undergone multiple VA examinations for a variety of medical conditions, including in April 1987, September 1995, October 2002, October 2005, December 2006, January 2007, April 2007, September 2007, June 2008, and April 2010, and at no time voiced any symptomatology or complaints regarding his diverticulosis of the colon or hemorrhoids. 

During the February 2011 hearing and in written statements, the Veteran has reported that he has suffered from diverticulosis of the colon and hemorrhoids since his discharge from service.  As regards the Veteran's assertions of a continuity of symptomatology since service, the Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994); Grottveit v. Brown, 5 Vet. App. 91, 93   (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals. See 38 C.F.R. § 3.159(a)(2) ; Barr v. Nicholson, 21 Vet. App. 303   (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370   (2002). 

Here, however, the Veteran's assertions that he has had continuous symptoms of diverticulosis of the colon and hemorrhoids since service-made in connection with a claim for monetary benefits-are  contradicted by other pertinent, probative evidence, and, thus, are not deemed credible.  The Board points out that, as reflected in various post service medical records (in particular, the VA examination reports cited above and the majority of VA treatment notes of record), the Veteran denied any residual problems associated with his diverticulosis of the colon or hemorrhoids.  

Further, the Board emphasizes the multi-year gap between discharge from active duty service and the initial medical documentation of the Veteran's bilateral knee disorders.  The Veteran was discharged in 1971, and the earliest medical evidence of record pertaining to either disability is dated in 1996, more than 20 years after service.  The Board also notes that, here, the length of time between the in-service injuries and the medical documentation of diverticulosis of the colon or hemorrhoids is a factor that that tends to weigh against the claims for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 

Moreover, neither the Veteran nor his representative has presented or identified any existing medical evidence or opinion reflecting that there exists a medical nexus between the Veteran's diverticulosis of the colon or hemorrhoids and service.  Indeed, none of the VA examiners referenced above have offered any finding in this regard.

In this vein, the Board notes that while VA examinations have been conducted, a medical opinion relating to the Veteran's diverticulosis of the colon and hemorrhoids has not been obtained.  On these facts, however, no such examination or opinion is required.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the claim on appeal does not meet the fundamental requirement to obtain a VA medical opinion.  There is simply no medical or other persuasive evidence whatsoever to support the claim, particularly on the matter of whether the Veteran's diverticulosis of the colon or hemorrhoids had their onset in service, as alleged.  As the current record does not reflect even a prima facie claim for service connection for the claimed disabilities, VA has no obligation to obtain any medical opinion commenting upon the etiology of the claimed disabilities.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  

In the absence of evidence of an in-service disease or injury, a remand of this case for an examination or to obtain an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disabilities and his military service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of these claims.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that  a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected.)  Simply stated, referral of this claim for an examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2011).

Furthermore, as regards any direct assertions by the Veteran and his representative that his diverticulosis of the colon and hemorrhoids had their origins in or are otherwise related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of medical etiology of disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As these individuals are not shown to be other than laypersons without appropriate medical training and expertise, they are not competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge.")  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for diverticulosis of the colon and for hemorrhoids must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a finding that diverticulosis of the colon or hemorrhoids are medically related to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Periodontal Disease

During the February 2011 Board hearing, the Veteran asserted that his periodontal disease first arose during service when he was stationed at sea school in Norfolk, Virginia.  He contends he was hospitalized for another condition in April 1970, and at that time the periodontal disease was diagnosed.

Service treatment records show no abnormalities on a dental examination in March 1970.  In May 1970 the Veteran received two fillings.

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150. Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.
Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for periodontal disease, for compensation purposes, is not warranted.

In this case, VA outpatient treatment records show that Class IV eligibility for VA outpatient dental treatment has been established.  VA dental treatment records reflect that the Veteran has been diagnosed with chronic periodontitis not otherwise specified, documented, for example, in a November 2008 record.  As noted, however, periodontal disease is not considered disabling for VA disability compensation purposes.  See 38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150.  Further, there is no evidence that the Veteran has tooth loss due to loss of body of the maxilla or mandible caused by in-service trauma or osteomyelitis.  

As the Veteran seeks service connection for periodontal disease, and periodontitis can only be considered service connected for the purpose of establishing eligibility for outpatient dental treatment-and not for compensation purposes-the claim for service connection, for compensation purposes, must be denied.  Where, as here, the law and not the evidence is dispositive, the claim must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C.  Residuals of Trauma to the Ribs and Otitis Media

The Veteran seeks service connection for residuals of trauma to the ribs and otitis media.  He contends he injured his ribs during the 1970 incident aboard the U.S.S. Saratoga during which he fell down the gangway in rough seas.  He contends his current otitis media is related to a bout of the condition during boot camp at Paris Island, South Carolina.

Considering the claims for service connection in light of the above, the Board finds that the criteria for service connection for a disability of the ribs and otitis media are not met.

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)). 

In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321.   Here, however, there is no competent evidence to support a finding that the Veteran has, or at any time pertinent to this claim has had, a disability of the ribs or otitis media.

Service treatment records document a diagnosis of bilateral otitis media in May 1970.  The Veteran was treated with Actifed and Penicillin.  In August 1970 the Veteran sought treatment for rib pain and was diagnosed with a strain of the muscle between the ribs on the left lower side of the sternum.

Despite this, there is simply no post-service medical evidence in the claims file reflecting treatment, evaluation, or diagnosis relating to a rib disability or otitis media.  

As regards the Veteran's ribs, a VA examination was afforded in December 2006.  On VA examination, the examiner found no bony deformity or residual muscle injury in the Veteran's ribs.  The examiner determined there is no residual skin or musculoskeletal injury from the muscle train between the ribs.  A chest X-ray revealed a normal cardiomediastinal silhouette, clear lungs, and no effusion. The osseous structures were unremarkable.  The examiner additionally noted there is no residual muscle strain in the ribs from a reported 1977 motor vehicle accident, documentation of which is nowhere in the record.

The Veteran was also afforded audio examinations in December 2006 and April 2007.  On VA examination in December 2006, the examiner noted the in-service documentation of otitis media.  On examination, however, no current diagnosis of the condition was found.  The examination was limited by the Veteran's uncooperation with the examination with the otoscope due to the heat of the instrument.  The Veteran, however, specifically denied any recent otologic disease.  On VA examination in April 2007, again, the examiner noted the in-service documentation of otitis media but on examination, no current diagnosis of the condition was found.  

The Veteran contends he has suffered from a disability of the ribs and otitis media since service.  Here, however, the Veteran's assertions that he has had continuous symptoms in this regard-made in connection with a claim for monetary benefits-are  contradicted by other pertinent, probative evidence, and, thus, are not deemed credible.  The Board emphasizes the complete lack of evidence of these disabilities in the post-service medical record, which spans from 1972 to 2010.  As such, a continuity of symptomatology has not been established.  

Moreover, the Board points out that the noted VA examiner's opinions constitute the only competent opinions to address the question of whether the Veteran has a current low rib disability or otitis media, and that the Veteran has not presented any contrary medical evidence or opinion.

Thus, without a current medical diagnosis of a rib disability or otitis media, fundamentally, there can be no award of service connection.  Hence, discussion of the remaining criteria for establishing service connection is unnecessary.

Furthermore, to whatever extent assertions of the Veteran are offered in an attempt to establish a current diagnosis of a disability of the ribs or otitis media, such attempt must fail.  The matter of current diagnosis upon which the claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on the medical matter upon which the claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding, "a layperson is generally not capable of opining on matters requiring medical knowledge.")  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for a disability of the ribs and for otitis media must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).

D.  Disability of the Right Upper Extremity

The Veteran contends his right arm was injured as a result of in-service injections received in 1969 and 1970.  He additionally argues that his right arm was injured during the 1970 incident aboard the U.S.S. Saratoga during which he fell down the gangway in rough seas

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a disability of the right upper extremity must be denied.

First addressing the matter of current disability, a diagnosis of arthritis of the right shoulder was documented on VA examination in December 2006.  As such, the first element of a direct service-connection claim has been satisfied.  However, the record simply fails to establish that the Veteran's right arm disability is medically related to any incident of service.

The Veteran's service treatment records show that in December 1969 the Veteran sought treatment for his right arm.  He was found to have a slightly swollen right upper arm as the result of injections received two days prior.  He was directed to return in two days if bothersome symptoms persisted.  The remainder of the service treatment records are devoid of documentation pertaining to the Veteran's right arm.

Post service, the Veteran underwent a VA examination for the right arm in December 2006.  On examination, the Veteran's right upper extremity showed no warmth, erythema, or swelling at the right deltoid.   There was no deltoid muscle atrophy compared with the left side.  The range of motion of the elbow was within normal limits.  Muscle examination at the injection site was normal.  There was no noted residual scar or any lesion from the injection.  The examiner opined that there are no residuals or any right arm condition secondary to the Veteran's in-service immunizations.

VA outpatient records are devoid of documentation pertaining to residuals of the Veteran's in-service right arm swelling.  Throughout the course of this appeal the Veteran has undergone multiple other VA examinations for a variety of medical conditions, including in April 1987, September 1995, October 2002, October 2005, January 2007, April 2007, September 2007, June 2008, and April 2010, and at no time voiced any symptomatology or complaints regarding residuals of the in-service right arm injury. 

The Veteran contends he has suffered from a right arm disability since service.  Here, however, the Veteran's assertions that he has had continuous right arm symptoms since service-made in connection with a claim for monetary benefits-are  contradicted by other pertinent, probative evidence, and, thus, are not deemed credible.  On the question of whether the Veteran has experienced right arm pain since service, the Board points out that, as reflected in various post service medical records (in particular, VA treatment records ranging from 1999 to 2011), the Veteran denied any residual problems associated with his in-service right arm injuries.  

Further, the Board emphasizes the multi-year gap between discharge from active duty service and the initial medical documentation of the Veteran's right arm disability.  The Veteran was discharged in 1971, and the earliest medical documentation pertaining to the Veteran's right arm is found in VA treatment notes from the 1990s, more than 20 years after discharge.  Such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease (see 38 C.F.R. §§ 3.307 , 3.309).  The Board also notes that, here, the length of time between the in-service injuries and the medical documentation of a right arm disability is a factor that that tends to weigh against the claims for service connection,   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 

Moreover, the only medical opinion to address the etiology of the right arm disability-that of the December 2006 VA examiner-is adverse to the claim.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  

Thus, the only competent, probative medical opinion on the question of medical etiology weighs against the claims, and neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion, i.e., one that, in fact, supports a finding that there exists a medical nexus between the Veteran's current right arm disability and service. 

Furthermore, to whatever extent assertions of the Veteran and/or his representative are offered in an attempt to establish that there exists a medical nexus between the Veteran's current right arm disability and the Veteran's service, such attempt must fail.  The matter of medical etiology of the disabilities under consideration upon which these claims turn is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38   (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127   (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that service connection for a disability of the right upper extremity must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App. at 53-56. 

III.  Requests to Reopen

The Veteran's claims for service connection for pinched nerve in the neck and headaches were initially denied by the RO in an unappealed October 1994 rating decision.  The basis for the RO's October 1994 denial was that the Veteran's service treatment records did not show complaint or treatment of a pinched nerve in the neck, or of degenerative disc disease of the cervical spine or disc herniation.  Evidence of a disability pertaining to the neck was also not documented within one year of discharge.  The Veteran's claim for headaches was also denied based on the lack of in-service documentation of the condition, or documentation of the disability from within one year of discharge.

In February 1996, the RO declined to reopen the claims for service connection for pinched nerve of the neck and for headaches.  The evidence then of record at the time consisted of the Veteran's service treatment records, VA treatment records, VA examination reports, and statements from the Veteran.  The Veteran's service treatment records were negative for any complaints, findings, or diagnoses related to the Veteran's neck or headaches.  The post-service medical evidence showed treatment for a herniated cervical disc and degenerative joint disease of the cervical spine with radiculopathy, as well as a post-service history of cluster headaches of three years duration.

The basis for the RO's February 1996 denial was that the file remained devoid of evidence showing that the Veteran's neck disability or headaches resulted from military service.

Although notified of the RO's February 1996 denial later that month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's February 1996 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in June 2006.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's February 1996 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The medical evidence added to the claims file since February 1996 includes records of treatment from the Lebanon VA Medical Center, VA examinations reports for a variety of medical conditions, dated from April 1987, September 1995, October 2002, October 2005, December 2006, January 2007, April 2007, September 2007, June 2008, and April 2010, and the transcript of the Veteran's February 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative on his behalf.

The Board finds that the foregoing medical evidence is "new" in that it was not before previous decisionmakers, however, this evidence is not "material" for purposes of reopening the claims for service connection.  None of this evidence shows that either the Veteran's neck condition or his headaches are related to service in any way-the basis for the last prior final denial.  The records include nothing to support a finding that a neck condition or headaches were present in service, or that there exists a medical nexus between the current disabilities and the Veteran's service (to include evidence that either condition was manifest within the first post-service year).  As such, this evidence is not so significant that it must be considered in order to fairly decide the merits of the claim.

The Veteran's statements (as well as those by his representative, on his behalf), that his neck disability and headaches originated during service, were before the RO at the time of the February 1996 rating decision.  In any event, the Board notes that laypersons without appropriate medical training and expertise are not competent to render a probative (persuasive) opinion on a medical matter-to include the matter of a medical etiology of a disability of the cervical spine or cluster headaches.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for pinched nerve and bulging disc of the neck and cluster headaches are not met, and that the February 1996 RO denial of these claims remains final.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

IV.  Earlier Effective Date Claims

Generally, the effective date for an award of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).


A.  Major Depressive Disorder and Radiculopathy of the Legs

The basic facts in this case are not in dispute.  The Veteran filed a claim for service connection for major depressive disorder and lumbar spine disability on June 26, 2006.  In a February 2007, adjudication of these claims was deferred by the RO.  In an April 2007 rating decision, the RO granted service connection for major depressive disorder, lumbar degenerative joint and disc disease, as well as the related issue of lumbar radiculopathy of the right and left legs (then-characterized as right and left tarsal tunnel syndrome under the same diagnostic code presently assigned).  The RO assigned a 30 percent rating for major depressive disorder, effective June 26, 2006.  The RO assigned 10 percent ratings for the lumbar radiculopathy of each lower extremity, effective June 26, 2006. 

During the February 2011 hearing, the Veteran testified that the correct effective date for both disabilities is sometime in the 1970s because that is when he initially filed claims for the conditions, and the evidence at that time supported the award of service connection.

While the Veteran asserts his entitlement to an earlier effective date for these disabilities, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the United States Court of Appeals for Veterans Claims (Court) has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.)  Here, while the claims file contains VA treatment records from the VA Medical Center in Lebanon, Pennsylvania, the Camp Hill Community Based Outpatient Clinic (CBOC), and private medical records dated from prior to June 26, 2006, these records do not show any reference to a desire for service connection for a psychiatric disability or lumbar radiculopathy.  Thus, these cannot constitute a claim for service connection.

In addition, there is no correspondence from the Veteran, dated prior to June 26, 2006, that could be interpreted as an informal claim for this benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  However, in this case, the claims file contains no communication from the Veteran at any time prior to June 26, 2006 that put VA on notice that potential entitlement to service connection for major depressive disorder or lumbar radiculopathy of the right and left legs had arisen.

As regards the allegation of CUE, under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.
In determining whether a prior determination involves CUE, the United States Court of Appeals of Veterans Claims (Court) has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Here, the Veteran's allegation [simply does not] meet(s) the criteria noted above.  

Here, prior to the April 2007 rating decision on appeal, there was no RO or Board adjudication of the claims for service connection for major depressive disorder or lumbar radiculopathy of the right and left legs.  In various correspondence, the Veteran alleges that a CUE exists in an October 1995 rating decision in which the RO failed to award service connection for these disabilities.  This rating decision, however, did not deny service connection for either major depressive disorder or lumbar radiculopathy of the right and left legs.  The only issue adjudicated in that rating decision was entitlement to nonservice connected pension, which was granted.  While rating decisions have been issued to the Veteran since June 1971, none adjudicated the issues of entitlement to service connection for major depressive disorder or lumbar radiculopathy of the right and left legs until the rating decision of April 2007, the subject of this appeal.  The Board further notes that as the April 2007 rating decision is not final, it also may not serve as the basis for any allegation of CUE.  See Link v. West, 12 Vet. App. 39, 44 (1998) (a CUE claim cannot exist, as matter of law, where there is no prior final RO decision).  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for major depressive disorder or lumbar radiculopathy of the right and left legs earlier than June 26, 2006, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Tinnitus

The Veteran seeks an earlier effective date for the award of service connection for tinnitus.  At the February 2011 hearing, he testified that the correct effective date is 1979 because that is when his claim was first filed, and there was evidence at the time to support the award of service connection.

While the Veteran asserts an entitlement an earlier effective date, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

The Veteran filed an original claim for service connection for tinnitus in May 1994.  The RO denied the Veteran's claim in an October 1994 rating decision.  Although notified of the denial and of his appellate rights by a letter dated October 27, 1994, the Veteran did not initiate an appeal.  Hence, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2011).

The Board notes that, while the finality of the October 1994 decision could be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), a CUE claim has not been properly plead before the Board at this time.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  

Here, the Veteran has not contended that there was CUE in the prior RO decision. Indeed, during the February 2011 hearing the Veteran testified that his allegations of CUE are limited to the earlier effective date claims for major depressive disorder and bilateral lumbar radiculopathy.

As the October 1994 decision finally resolved the Veteran's earlier claim for service connection for tinnitus, and is not alleged, or shown, to involve CUE, an effective date prior to the date of the October 27, 1994 denial is legally precluded.

After the October 1994 denial, the claims file reflects that the next relevant communication from the Veteran was the new claim received on June 26, 2006. 
Following this, in a February 2007 rating decision, the RO reopened the Veteran's claim for service connection for tinnitus, granted service connection.  Pursuant to 38 C.F.R. § 3.400(q)(1)(ii), (r), the RO assigned an effective date of June 26, 2006, the date of receipt of the new claim.

The Board also finds that there is no document associated with the claims file that can be construed as a pending claim for service connection for tinnitus at any point after the final, October 1994 denial but prior to the June 26, 2006 claim.

The applicable law and regulations clearly make it the Veteran's responsibility to initiate a claim, or to reopen a claim, for service connection with VA if he seeks that benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In this case, the record does not show that the Veteran filed a request to reopen his claim for service connection for tinnitus at any point between the date of the final October 1994 decision and the June 26, 2006 claim.

There also is no medical document dated or received during this period that could be construed as an informal, pending claim to reopen.  Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).  Here, while VA treatment records dated from 1994 to 2005 from the VA Medical Center in Lebanon, Pennsylvania, the Camp Hill Community Based Outpatient Clinic (CBOC), and private medical records from Carl Ellenberger, Jr., M.D., were associated with the file between the dates of the October 1994 final denial of the claim for service connection and the June 2006 request to reopen the previously-denied claim, these records do not show any reference to tinnitus.  As such, there is no medical report of examination or hospitalization that could constitute an earlier, pending claim (as referenced in 38 C.F.R. § 3.157).

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Under the circumstances in this case, the appropriate effective date for the award of service connection for tinnitus is the date of the June 26, 2006, reopened claim for that benefit.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As there is no legal basis for assignment of any earlier effective date, the claim for an earlier effective date for the award of service connection in this case must be denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

Service connection for diverticulosis of the colon is denied.

Service connection for hemorrhoids is denied.

Service connection for periodontal disease is denied.

Service connection for residuals of trauma to the ribs is denied.

Service connection for otitis media is denied.

Service connection for a disability of the right upper extremity is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for pinched nerve and bulging disc in the neck is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for cluster headaches is denied.

The claim for an effective date earlier than June 26, 2006, for the award of service connection for major depressive disorder, to include on the basis of CUE, is denied.

The claim for an effective date earlier than June 26, 2006, for the award of service connection for lumbar radiculopathy of the right and left legs, to include on the basis of CUE, is denied.

The claim for an effective date earlier than June 26, 2006, for the award of service connection for tinnitus is denied.



REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

During the February 2011 Board hearing, the Veteran specifically asserted that his service-connected lumbar radiculopathy of the right and left legs, lumbar degenerative joint and disc disease, major depressive disorder, degenerative arthritis of the right and left knees, residuals of post-operative pilonidal cyst, and degenerative arthritis of the right and left hips have worsened since last evaluated by VA, and warrant a higher rating.  See Hearing Transcript, pp. 23-24.

To ensure that the record reflects the current severity of these disabilities, and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disabilities under consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  During the February 2011 hearing, the Veteran indicated his willingness to report to VA examinations, as needed.

As regards the claims for service connection for residuals of head trauma, GERD, fibromyalgia, bilateral hearing loss, and chronic constipation, the Board also finds that examination and medical opinion is warranted.  Id.

As regards the claims involving GERD, fibromyalgia, and chronic constipation, the medical record shows current diagnoses documented, for example, in VA treatment records of January 2009, August 2005, and June 1996, respectively.  The Veteran specifically alleges that these disabilities are secondary to prescription medications used to treat his service-connected disabilities, and/or his service-connected pilonidal cyst.  The record shows that throughout the pendency of the appeal, the Veteran has specifically complained of gastrointestinal problems due to his consumption of Ibuprofen used to treat his service-connected back disability.  See, e.g., October 2005 VA treatment note.  The Veteran has not undergo VA examination, and the Veteran has not otherwise obtained a medical opinion, in connection with these claims disabilities have not yet been afforded to the Veteran.

As for the claim involving residuals of head trauma, on VA examination in December 2006, the Veteran was found to have a persistent, mild, vestibular abnormality associated with fainting.  The Veteran contends that he suffers from this problem, in addition to dizziness and blurred vision, as the result of a 1970 incident aboard the U.S.S. Saratoga during which the Veteran fell down the gangway in rough seas.  In a June 1970 service treatment record, it was noted that the Veteran had been struck in the head while boxing in January of that year, and suffered from blurred vision.  He complained of episodes of blurred vision, dizziness, and pain under the left eye since that incident.  Also, in August 1970 the Veteran complained of losing his balance when standing for a prolonged period of time.  It does not appear that a diagnosis was rendered on either occasion.  The December 2006 VA examiner did not offer an opinion involving these in-service incidents.  Instead, the examiner attributed the Veteran's current disability to an ear infection, although it is unclear whether the examiner was referring to in-service ear infections noted earlier in the report, or a post-service ear infection.  The record does not contain any other nexus opinion relating to this claim.

As for the claim involving bilateral hearing loss, the Board notes that impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Here, while the pertinent VA examination reports do not show the audio thresholds required for a diagnosis of hearing loss for VA purposes, on examination in December 2006, the Veteran's speech recognition scores using the Maryland CNC Test met applicable requirements.  Specifically, the Veteran's speech recognition score was 80 percent in the right ear, and 84 percent in the left ear.  Additionally, service treatment records document hearing loss associated with bilateral otitis media on two occasions in May 1970.  While VA examinations have been conducted, no nexus opinion for this disability has been requested.

This evidence, taken together, suggests that the Veteran may have current GERD, fibromyalgia, chronic constipation, head injury residuals, and bilateral hearing loss  medically-related to service or to service-connected disabilities.  However, as indicated, the record includes no actual opinion addressing the medical relationship, if any, between any of the identified disabilities and either service or service-connected disabilities.  Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving these claims.  Id.  

Accordingly, the RO should arrange for the Veteran to undergo appropriate VA examinations, by physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The record reflects that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Lebanon, Pennsylvania, and the Camp Hill CBOC. While the claims file currently includes treatment records dated to June 2010  for both facilities, more recent treatment records may now be available. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Lebanon VAMC and Camp Hill CBOC any records of treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The Board points out that, although the Veteran contends that his GERD, fibromyalgia, and chronic constipation are secondary to service-connected disabilities and/or their treatments, he has not been afforded the proper notice for a secondary service connection claim.  As such, the letter should also inform the Veteran of the information and evidence necessary to substantiate his claims for secondary service connection.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter,  the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the higher rating claims should include consideration of whether "staged" ratings of the Veteran's disabilities (assignment of different ratings for distinct periods of time, based on the facts found) is appropriate. 

Finally, the Board points out that, as regards the Veteran's claims for effective dates earlier than June 26, 2006, for the award of service connection for degenerative arthritis of the right and left hips and degenerative arthritis of the right and left knees, the Board notes that in a February 2007 rating decision, service connection was granted and initial ratings were assigned, effective June 26, 2006.  In March 2007 correspondence, the Veteran expressed his disagreement with the effective date assigned for the award of service connection for his bilateral hips.  In July 2007 correspondence, the Veteran expressed his disagreement with the effective date assigned for the award of service connection for his bilateral knees.  An NOD has been filed with the effective dates assigned; however, the RO has yet to issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

As regards the Veteran's claim for entitlement to an effective date earlier than June 26, 2006, for the award of service connection and the award of a 40 percent rating for lumbar degenerative joint and disc disease, the Board also points out that, as any decision with respect to the claim for an earlier effective date for the award of a 40 percent rating for lumbar degenerative joint and disc disease may affect the Veteran's claim for an increased rating for this same disability, these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the earlier effective date claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO must furnish to the Veteran and his representative an SOC on the claims for effective dates earlier than June 26, 2006, for the award of service connection for degenerative arthritis of the right and left hips and degenerative arthritis of the right and left knees, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal as to the identified issues.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-with respect to the  within 60 days of the issuance of the SOC.

2.  The RO should obtain from the Lebanon VAMC and Camp Hill CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  

The RO's letter should include an explanation as to what information or evidence is needed to substantiate a secondary service connection claim.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility, to assess the Veteran's bilateral lumbar radiculopathy, and lumbar degenerative disc and joint disease.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination. 

The entire claims file, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Neurological examination - The physician should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's low back.  The examiner should clearly identify whether any such problems constitute separately ratable neurological manifestation(s) of the service-connected low back disability.

Orthopedic examination - The physician should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  

The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

6.  Additionally, the RO should arrange for the Veteran to undergo orthopedic VA examinations, by appropriate physicians, at a VA medical facility, to assess the current severity and symptomatology of the Veteran's degenerative arthritis of the right and left knees, and degenerative arthritis of the right and left hips.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include X-rays) should be accomplished (with all findings made available to the physician prior to the completion of his or her report, and all clinical findings should be reported in detail.  

The physician should conduct range of motion, expressed in degrees.  The physician should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, after having considered the Veteran's medical history and assertions, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

With specific regard to the knees, the physician should also indicate whether there is any lateral instability and/or recurrent subluxation in the knees.  If instability is present, the physician should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

7.  Additionally, the RO should arrange for the Veteran to undergo a VA scars examination for assessment of the residuals of his pilonidal cyst, by an appropriate physician, at a VA medical facility. The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should provide a detailed description of the service-connected pilonidal cyst to include, but not limited to, the following: the measurements of the length and width of the scarring, as well as the areas of the scars in terms of square inches or square centimeters; whether the scarring is superficial (not associated with underlying soft tissue damage); whether the scarring is unstable (frequent loss of covering of skin over scar); whether the scarring is painful on examination; and whether any such scar results in limited motion or other limitation of function of an affected body part.  If so, the examiner should describe in detail the limitation(s), and the extent and severity thereof.  If the scarring does not cause limited motion or other limitation of function of an affected body part, the examiner should specifically so state.

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

8.  Additionally, the RO should arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility, to assess the current severity and symptomatology of the Veteran's major depressive disorder.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies(to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the score means.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

9.  With respect to the service connection claims on appeal, the RO should arrange for the Veteran to undergo VA examinations, by appropriate physicians at a VA medical facility, for the following disabilities:
	a. residuals of head trauma
	b. GERD
	c. fibromyalgia
	d. bilateral hearing loss
	e. chronic constipation

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (1) had its onset in or is otherwise medically related to service; or (2) was caused or is aggravated by any service-connected disability (to include any medication taken for such disability).  If aggravation by service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

10.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

11.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

12.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  The RO's adjudication of the claims for  higher ratings should include consideration of whether "staged" rating of the Veteran's disabilities is appropriate.  The RO's adjudication of the claim should also include consideration of the provisions of 38 C.F.R. 3.310 with respect to the service connection claims.

13.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

14.  As regards the Veteran's claims for ratings in excess of 10 percent for his post-operative hallux valgus of the right and left feet and scars of the right and left feet, the RO should schedule the Veteran for a Board in-person or video-conference hearing in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The RO should not return the claims file to the Board until after the Veteran perfects an appeal as to the issues identified in paragraph 1 above, or the time period for doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


